Citation Nr: 1124273	
Decision Date: 06/27/11    Archive Date: 07/06/11

DOCKET NO.  09-44 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to July 1956.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In April 2011, the Veteran testified before the undersigned at the RO.  A transcript of the hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Bilateral hearing loss disability was first manifest many years after separation from service and is not related to any incident of service.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or aggravated by service, and an organic disease of the nervous system, including sensorineural hearing loss, may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this case, notice compliant with all requirements of the VCAA was provided in September 2007, prior to the initial adjudication of the claim in January 2008.

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  The RO has obtained the private records specified by the Veteran.  Furthermore, the Veteran was afforded a VA examination in March 2010.  This examination was conducted by an audiologist, who reviewed the claims file and service records, thoroughly examined the Veteran, and provided a definitive opinion that was based upon and consistent with the evidence of record.  Therefore, the March 2010 examination is adequate.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's written and oral statements are of record.  No available outstanding evidence has been identified.  For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 2009) (March 5, 2009).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection for organic diseases of the nervous system, including sensorineural hearing loss, may be presumed if it became manifest to a degree of 10 percent disabling during the Veteran's first year after separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  When a disease is first diagnosed after service, service connection may nevertheless be established by evidence demonstrating that the disease was in fact incurred during the Veteran's service, or by evidence that a presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.

Where a chronic disease is shown in service, or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service-connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean, however, that any manifestation in service will necessarily permit service connection.  Showing chronic disease in service requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

As an initial matter, the Board notes that the Veteran has not alleged that the any of the claimed disabilities were incurred in combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for application.

The Veteran's entrance examination report, dated in July 1954, shows that he denied any ear trouble, and the results of his whispered voice test were 15/15, bilaterally.  The service treatment records contain no evidence of complaints or symptoms related to the Veteran's ears or hearing.  The July 1956 separation examination report shows that the Veteran had 15/15 results, bilaterally, on a whispered voice test.  He denied any history of ear trouble at that time.

Private records beginning in November 2003 show that the Veteran was treated for complaints of hearing loss.  A history of the Veteran's hearing loss was not given.

On his July 2007 claim, the Veteran indicates that he believes that his noise exposure in service caused his hearing loss.  He first noticed hearing loss in his 40s.

In July 2007 written statements, the Veteran's daughters recalled that the Veteran had hearing loss since their childhood and as early as 1973.  One of his daughters is a doctor.  She noted that hearing loss is many times related to loud noises.  She did not believe that the Veteran had attended many rock concerts in his life.  She concluded that it seemed reasonable to suspect that the loud explosions he was subjected to during his time in service had an association with his hearing loss.

In a December 2009 written statement, J.C., a National Board Certified, Hearing Instrument Specialist, indicated that the Veteran had been examined for hearing loss at a facility approximately seventeen years ago.  That examination showed high frequency hearing loss.  J.C. indicated that the loss seemed to be noise induced and possibly due to military service.

In March 2010, the Veteran underwent VA examination.  His claims file was reviewed, and he reported that he got hearing aids for the first time in approximately 1970.  During service, he worked installing telephone lines on an artillery range without ear protection.  There was no stated occupational noise exposure.  He admitted to some hunting and some exposure around farm equipment.  On examination, pure tone thresholds were:





HERTZ



500
1000
2000
3000
4000
RIGHT
60
80
95
95
90
LEFT
45
60
70
75
75

Speech recognition was 78 percent in the right ear and 76 percent in the left ear.  The diagnoses were mild sloping to severe sensorineural hearing loss in the left ear and moderate sloping to very severe mixed loss on the right.  Word recognition was fair bilaterally.

The examiner indicated that hearing loss could not be verified during service due to the Veteran having been given the whispered voice test.  These tests do not give a quantitative evaluation of hearing at discrete frequencies.  The Veteran indicated that he purchased his first hearing aid fifteen years after separation from service.  He did not claim service connection until 2004, when a VA representative suggested it.  Prior to that, the Veteran did not think of connecting his hearing loss to service.  The Veteran had a complicating conductive component in the right ear, which he believed was due to a more recent perforation of the right tympanic membrane.  In the absence of a definite relationship to service, it was less likely as not that the Veteran's hearing loss was service-related.

In April 2011, the Veteran and his daughter testified before the undersigned.  He denied pre-service noise exposure.  In service, he worked in communications and set up the wire system.  He was within ten feet of artillery training.  He also had training with weapons.  He had no ear protection and did not know when to cover his ears.  After service, the Veteran worked for the Postal Service until he retired.  He did some farming, but the tractor cabs were insulated.  The Veteran's daughter indicated that she was an anatomic and clinical pathologist.  The Veteran indicated that his private physician knew of his exposure to noise in service.  The Veteran's daughter indicated that her specialty did not include audiometric training, and she did not study hearing pathology in any great detail.  However, she had done a rotation in medical school for ear, nose, and throat, and she understood the tests.  She did not have an opportunity to look at the Veteran's records.  When asked if he noticed a reduction in his hearing in service, the Veteran replied that he was not even thinking of that.  All he could remember was that sometimes his head felt "plugged."  It would stay that way for ten or fifteen minutes and then disappear.

Based on the evidence of record, the Board concludes that service connection for bilateral hearing loss disability is not warranted.  The Veteran has a current hearing loss disability, defined under 38 C.F.R. § 3.385 (2010).  Furthermore, the Board finds that the Veteran's description of noise exposure in service is credible.  However, the evidence preponderates against a finding that either the Veteran's symptoms have existed continuously since service or that his currently diagnosed sensorineural hearing loss is related to noise exposure in service.

A veteran is certainly competent to report as his symptoms and their history.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  However, the Veteran has not contended that his hearing loss has existed since service.  Consistently, all of the lay statements from the Veteran and his daughters establish that his hearing loss began in the 1970s, more than ten years after his separation from service.  There is absolutely no lay or medical evidence of record suggesting that the Veteran experienced continuous symptoms of hearing loss since he separated from service in 1956.  As such, continuity of symptomatology is not established by the record.  Likewise, there is no evidence that the Veteran manifested sensorineural hearing loss to a compensable degree within one year of discharge.  Again, the Veteran did not notice his hearing loss until the 1970s.

Furthermore, with regard to establishing that a chronic disability was incurred in service, the Board finds that the cause of the Veteran's hearing loss disability is not lay-observable.  For a person to provide a competent opinion as to the etiology of the Veteran's hearing loss, that person must have specific training, education, and/or experience.  As such, the Veteran, as a layperson, is not competent to provide an opinion as to whether he has hearing loss disability that is due to service.  Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

There are three competent opinions in the record.  They are provided by the Veteran's daughter, J.C., and the March 2010 VA examiner.  Regarding the opinion from J.C., the Board notes that it is speculative.  J.C. indicates that the Veteran's high frequency hearing loss is possibly due to his service.  This is not an opinion on which the Board can base an award of service connection.  Current regulations provide that service connection may not be based on a resort to speculation or remote possibility.  See 38 C.F.R. § 3.102 (2010); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Furthermore, the Board notes that medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Likewise, the opinion provided by the Veteran's daughter is merely speculative, in that she implies that it is "reasonable to suspect" that the noise in service had an association with the Veteran's current hearing loss disability.  As both of these opinions are speculative and do little more than suggest that it is possible that the Veteran's bilateral hearing loss disability is related to his service, they cannot serve as the basis of an award of service connection in this case.

However, the Board finds that the opinion from the March 2010 VA examiner is competent and highly probative.  That examiner reviewed the Veteran's service records and took a history from the Veteran, which is consistent with other statements made by the Veteran in the claims file.  Due to the whispered voice tests that were administered during service, the examiner could not make a determination as to whether the Veteran had hearing loss during service.  However, with the information that was available, the examiner concluded that the Veteran's hearing loss was less likely than not related to service.  The examiner indicated that this opinion was based upon the evidence in the claims file and obtained from the Veteran during the examination.  It is competent, adequate, and the most probative opinion contained in the record.

The Board thus concludes that the probative evidence of record clearly establishes that service connection is not warranted for bilateral hearing loss disability.  This claim must thus be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Service connection for bilateral hearing loss disability is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


